         Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
EVERETT KEITH THOMAS,                        :
                  Plaintiff,                 :
                                             :            Civil Action
                   v.                        :            No. 14-6036
                                             :
CITY OF PHILADELPHIA, et al.,                :
                    Defendants.              :



                                      ORDER

      AND NOW, this _________ day of __________________, 2020, upon consideration of

Defendant’s Motion to Dismiss for Failure to Prosecute, it is HEREBY ORDERED that the

Motion is GRANTED and Plaintiff’s claims against Defendant are hereby DISMISSED WITH

PREJUDICE.




                                       BY THE COURT:
           Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 2 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
EVERETT KEITH THOMAS,                              :
                  Plaintiff,                       :
                                                   :              Civil Action
                       v.                          :              No. 14-6036
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                    Defendants.                    :


       DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO PROSECUTE

       Defendant, the City of Philadelphia, by and through the undersigned counsel, hereby files

this Motion to Dismiss for Failure to Prosecute pursuant to Rules 41(b) of the Federal Rules of

Civil Procedure. In support of this Motion, Defendant incorporates the attached Memorandum of

Law. Defendant respectfully requests that this Court grant this Motion and dismiss the claims

asserted against the City.



Date: February 18, 2020                           Respectfully submitted,

                                                   /s/ Katie Cooper Davis
                                                   Katie Cooper Davis, Esquire
                                                   Assistant City Solicitor
                                                   Attorney Identification No. 320665
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   (215) 683-5445
                                                   (215) 683-5397 (fax)
                                                   katie.davis@phila.gov
             Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 3 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
EVERETT KEITH THOMAS,                              :
                  Plaintiff,                       :
                                                   :              Civil Action
                      v.                           :              No. 14-6036
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                    Defendants.                    :


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                 FOR FAILURE TO PROSECUTE

        Plaintiff Everett Keith Thomas has attempted to sue Defendant the City of Philadelphia

without attempting to undertake any discovery in furtherance of his claims against the City. For

the reasons set forth below, Plaintiff’s claims against the City should be dismissed with

prejudice.

   I.    PROCEDURAL BACKGROUND

        Plaintiff, proceeding pro se, initiated this lawsuit on October 22, 2014 naming, inter

alias, the City of Philadelphia (Docket No. 1). Plaintiff then filed three amended complaints

(Docket No. 11, 16, 31) The City moved to dismiss Plaintiff’s Complaint for failure to state a

claim (Docket No. 32), which the Court granted on March 16, 2017 (Docket No. 44). Plaintiff

filed a pro se notice of appeal on March 31, 2017 (Docket No. 45) and the Third Circuit vacated

this Court’s order and remanded the case (Docket No. 52).

        The Court then held an in-person status hearing on August 22, 2019 (Docket. No. 57).

Counsel for Plaintiff subsequently moved to withdraw on September 10, 2019 (Docket No. 59).

On October 26, 2019, the Court (1) granted Plaintiff counsel’s motion to withdraw, (2) granted
            Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 4 of 7




Plaintiff’s motion for appointed counsel, and (3) ordered that Plaintiff file an amended complaint

on or before January 29, 2020 if he was not appointed counsel on time (Docket. No. 60). On

January 15, 2020, the Court ordered that this case be removed from the Prisoner Civil Rights

Panel and reordered Plaintiff to file an amended complaint on or before January 29, 2020

(Docket No. 65). Plaintiff failed to file an amended complaint by January 29, 2020.

         The Court granted Plaintiff one last opportunity to amend his complaint on February 3,

2020 (Docket No. 66). The Court ordered Plaintiff to file an amended complaint by February 17,

2020 pursuant to the Court’s October 29, 2019 Order or show cause why the case should not be

dismissed with prejudice. Id. The Court notified Plaintiff that this case would be dismissed with

prejudice if he failed to comply with this order. Id. To date, Plaintiff has failed to file an

amended complaint.

   II.      PLAINTIFF’S CLAIMS SHOULD BE DISMISSED FOR LACK OF
            PROSECUTION.

         Rule 41(b) of the Federal Rules of Civil Procedure provides that if a plaintiff fails to

prosecute or comply with these rules or a Court order, a defendant may move to dismiss the

action or any claim against it. The Third Circuit has identified a six-part test in order to evaluate

whether a party has failed to prosecute its claim, including: (1) the extent of the party 's personal

responsibility; (2) the prejudice to the adversary caused by the failure to meet scheduling orders

and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the

attorney was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which

entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim or defense.

See, e.g., Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984).

         First, as Plaintiff has represented himself in this matter, there is no question that he is
             Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 5 of 7




personally responsible for his failures to comply with the Federal Rules of Civil Procedure and to

abide by the Court’s Orders in this case. With respect to the second factor, Plaintiff’s

unwillingness to file an amended complaint and initiate discovery is highly prejudicial to

Defendant because it has deprived Defendant of the opportunity to adequately investigate this

matter, including evaluating records and taking witness testimony.

       Regarding the next three factors, Plaintiff’s history of dilatoriness has been established by

his complete failure to comply with this Court’s repeated orders to file an amended complaint

(Docket No. 60, 65, 66). Plaintiff’s failure to prosecute his claims at this late date in the litigation

can only be described as willful or in bad faith. Plaintiff has made no attempt to comply with this

Court’s order or shown why his case should not be dismissed. Because Plaintiff has brought a

frivolous civil right claim against the City and then failed to prosecute such claims, the only

appropriate remedy is the dismissal of Plaintiff’s claims with prejudice.

       Based on the above, this matter should be dismissed for lack of prosecution.

   III. CONCLUSION

       For the reasons set forth above, Defendant the City of Philadelphia hereby requests that

this Court grant the instant Motion and dismiss all claims asserted against the City with

prejudice.
         Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 6 of 7




Date: February 18, 2020                  Respectfully submitted,

                                         /s/ Katie Cooper Davis
                                         Katie Cooper Davis, Esquire
                                         Assistant City Solicitor
                                         Attorney Identification No. 320665
                                         City of Philadelphia Law Department
                                         1515 Arch Street, 14th Floor
                                         Philadelphia, PA 19102
                                         (215) 683-5445
                                         (215) 683-5397 (fax)
                                         katie.davis@phila.gov
           Case 2:14-cv-06036-JS Document 67 Filed 02/18/20 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
EVERETT KEITH THOMAS,                               :
                  Plaintiff,                        :
                                                    :              Civil Action
                        v.                          :              No. 14-6036
                                                    :
CITY OF PHILADELPHIA, et al.,                       :
                    Defendants.                     :


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the date below, the Defendant’s Motion was filed via the Court’s

electronic filing system and is available for viewing and downloading. A copy will also be sent

via first class mail to the following recipients:

        Everett Keith Thomas
        PP #681220
        Curran-Fromhold Correctional Facility
        7901 State Rd. Philadelphia, PA, 19136



Date: February 18, 2020                             Respectfully submitted,

                                                    /s/ Katie Cooper Davis
                                                    Katie Cooper Davis, Esquire
                                                    Assistant City Solicitor
                                                    Attorney Identification No. 320665
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    (215) 683-5445
                                                    (215) 683-5397 (fax)
                                                    katie.davis@phila.gov
